        Case 1:20-cv-02309-GBD-OTW Document 22 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MICHELLE FLEISHMAN,                                            :
                                                               :
                         Plaintiff,                            :      20-CV-2309 (GBD) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
E! NETWORKS PRODUCTIONS, LLC,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Pursuant to the initial conference held on July 1, 2020, it is hereby ORDERED that:

              •    The following briefing schedule shall apply to Defendant’s motion to dismiss the

                   amended complaint: Defendant’s motion to dismiss is due by July 24, 2020;

                   Plaintiff’s opposition is due by August 7, 2020; and Defendant’s reply is due by

                   August 21, 2020;

              •    This case is stayed, on consent of both parties, pending a decision on the motion

                   to dismiss;

              •    Plaintiff shall provide Defendant with initial disclosures by close of business

                   today.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: July 1, 2020                                                Ona T. Wang
       New York, New York                                          United States Magistrate Judge
Case 1:20-cv-02309-GBD-OTW Document 22 Filed 07/01/20 Page 2 of 2
